FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STATE OF ARIZONA, ex rel Terry L.      
Goddard ex rel Thomas C. Horne,
               Plaintiff-Respondent,
                 v.
COUNTRYWIDE FINANCIAL
CORPORATION, a Delaware
corporation; COUNTRYWIDE HOME
LOANS INCORPORATED, a New York
corporation; a wholly owned
subsidiary of Countrywide
Financial Corporation; FULL                   No. 11-80086
SPECTRUM LENDING INCORPORATED,                   D.C. No.
a California corporation now
known as Countrywide Home                 2:11-cv-00131-FJM
                                           District of Arizona,
Loans Incorporated; BANK OF                      Phoenix
AMERICA CORPORATION, a Delaware
corporation; BANK OF AMERICA                    ORDER
NA, a national bank; BAC HOME
LOANS SERVICING LP, a foreign
limited partnership and subsidiary
of Bank of America NA; RECON
TRUST COMPANY NA, a wholly-
owned subsidiary of Bank of
America NA; UNKNOWN PARTIES,
named as: Black Corporations 1-
10,
            Defendants-Petitioners.
                                       
        Submitted to a Motions Panel June 29, 2011

                   Filed January 3, 2012

                             107
108          ARIZONA v. COUNTRYWIDE FINANCIAL CORP.
      Before: William C. Canby, Jr., Ronald M. Gould, and
              Richard C. Tallman, Circuit Judges.

                             Order;
                    Dissent by Judge Gould


                          COUNSEL

Carolyn R. Matthews, Esquire, Senior Litigation Counsel,
Office of the Attorney General, Phoenix, Arizona.

Thomas K. Chenal, Esquire, Assistant Attorney General,
Office of the Attorney General, Phoenix, Arizona.

Matthew W. Close, Esquire, O’Melveny & Myers LLP, Los
Angeles, California.

Don Bivens, Esquire, Snell & Wilmer LLP, Phoenix, Arizona.

Brian D. Boyle, Esquire, O’Melveny & Myers LLP, Washing-
ton, DC.

Robert Arthur Henry, Esquire, Snell & Wilmer LLP, Phoenix,
Arizona.


                           ORDER

PER CURIAM:

  Petitioner’s motion for reconsideration is denied. See 9th
Cir. R. 27-10.

   Respondent’s request that it be awarded its costs, contained
in its response to the motion to reconsider, is denied.

  No further filings will be accepted in this closed case.
           ARIZONA v. COUNTRYWIDE FINANCIAL CORP.            109
GOULD, Circuit Judge, dissenting:

   I dissent and would grant reconsideration and would permit
appeal. We have decisions in different district courts in
Nevada and Arizona going in opposite directions on the same
or very similar issues. Although we have permitted appeal in
Nevada v. Bank of America Corp., No. 11-80165, there are
ways in which that decision might be resolved without clari-
fying the legal points concerning application of the Class
Action Fairness Act to parens patriae actions in which an
attorney general seeks restitution for state citizens, on which
our district courts are divided. In my view, if there is one
thing we should readily do as a circuit, it is to take steps to
eliminate intra-circuit conflicts in our district courts. A state
attorney general should face the same law and orientation of
a district court in each of the states within our circuit. To my
thinking, it just doesn’t make sense to leave the attorney gen-
erals of the various states at sea when we could easily sim-
plify and clarify matters by permitting appeal in both this
decision coming from Arizona and the related case in Nevada
on which we are allowing an appeal. A panel hearing both
appeals on an expedited basis could provide an opinion that
would set uniform law within our circuit. I regret that our
panel here passes on that opportunity.